Citation Nr: 0917144	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to non-service-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1977, and from May 1979 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the Veteran submitted a statement to the 
Board, indicating that he has "some important documents 
regarding [his] case file" that he wishes to be considered.  
The Veteran noted that the documents concern "a recent 
decision from the Naval Board of Correction of records", 
including "a DD-149 and supporting documents".

In light of this statement, the Board must remand this matter 
to the RO to attempt to obtain the documents to which the 
Veteran has referred.

Accordingly, the case is REMANDED for the following action:

1. The RO should request from the Veteran 
all documents to which he referred in his 
January 2009 letter to the Board regarding 
a recent decision from "the Naval Board 
of Correction of records".

2.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




